I concur in the majority's analysis and disposition of appellant's second and third assignments of error. However, I respectfully dissent from the majority's decision to overrule appellant's first assignment of error.
I agree with the majority R.C. 2937.40(B) does not apply because appellant has failed to affirmatively demonstrate in the record that the bail deposit was made by a person other than the accused. However, I find R.C. 2937.40(C) applies to the case subjudice. The appellant either is or is not indigent. For the trial court to find appellant was not indigent up to the amount of the bond posted is an attempt to circumvent the clear purpose the legislature had in enacting R.C. 2937.40(C). Accordingly, I would sustain appellant's first assignment of error.